                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Bryan NMN Blocker,                              File No. 18-cv-00542 (ECT/BRT)

                     Petitioner,
 v.
                                                 ORDER ADOPTING REPORT
 Eddie Miles,                                     AND RECOMMENDATION
 Warden, MCF-Stillwater,

                     Respondent.


      The Court has received the September 10, 2018, Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. ECF No. 18. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 18] is ADOPTED; and

      2.     The petition for a writ of habeas corpus of petitioner Bryan NMN Blocker

[ECF No. 1] is DISMISSED WITHOUT PREJUDICE for failure to fully exhaust state

remedies.

             LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 12, 2018                 s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court Judge
